In a visitation proceeding pursuant to Family Court Act article 6, the mother appeals from (1) a decision of the Family Court, Orange County (Currier-Woods, J.), entered October 12, 2011, and (2) an order of the same court entered November 18, 2011, *953which, without a hearing, granted the father’s motion to dismiss her petition to modify a prior order of visitation, and dismissed her petition with prejudice.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court possessed adequate relevant information to enable it to make an informed and provident determination, without a hearing, as to whether it was in the subject children’s best interests to have increased visitation with her (see Matter of Hom v Zullo, 6 AD3d 536 [2004]). We discern no basis to disturb the Family Court’s determination. Balkin, J.E, Chambers, Roman and Hinds-Radix, JJ., concur.